The defendant has failed to preserve for appellate review his claim that he should be relieved of his guilty plea (see, People v Pellegrino, 60 NY2d 636). We decline to reverse in the exercise of our interest of justice jurisdiction. Criminal Term conducted a painstaking inquiry as to whether the defendant desired to plead guilty notwithstanding his denial of the facts constituting the crime. The plea transcript indicates that the defendant’s guilty plea was motivated by his desire to avoid the risk of a verdict convicting him of a greater charge with an increased sentencing exposure. The defendant was represented by competent counsel. Under these circumstances, there is no basis for concluding that the defendant’s plea was anything but knowingly and intelligently entered (see, North Carolina v Alford, 400 US 25; People v Serrano, 15 NY2d 304; People v Brown, 114 AD2d 1036).
*714We have examined the defendant’s remaining contention and find it to be without merit. Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.